Case 17-40771 Doc 60-1 Filed 09/18/19 Entered 09/18/19 08:47:12 Desc Proposed Order Page 1 of 5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF TEXAS

SHERMAN DIVISION
IN RE: §
CYNTHIA ALLEN, §
Last 4 of SSN: 3719 § CASENO. 17-40771
§
§
933 PLANTATION DRIVE § CHAPTER 13
DESOTO, TEXAS 75115 §
Debtor(s) §
§

ORDER MODIFYING CONFIRMED CHAPTER 13 PLAN
AND GRANTING ADDITIONAL AWARD OF ATTORNEY FEES

ON THIS DATE the Court considered the Motion to Modify Confirmed Chapter 13 Plan (the
“Modification Motion”) filed on or about September 18, 2019, by the Debtor(s), CYNTHIA ALLEN
[the “debtor(s)”]. The Modification Motion seeks to modify the terms of the confirmed Chapter 13
plan [docket # ] in the above referenced case (the “Confirmed Chapter 13 Plan”). The Court finds
that the Modification Motion was properly served pursuant to the Federal and Local Rules of
Bankruptcy Procedure and that it contained the appropriate twenty-eight (28)-day negative notice
language, pursuant to LBR 3015(h), which directed any party opposed to the granting the relief
sought by the Modification Motion to file a written response within 28 days or the Modification
Motion would be deemed by the Court to be unopposed. The Court finds that no objection or other
written response to the Modification Motion has been timely filed by any party. Due to the failure
of any party to file a timely written response, the proposed plan modifications, together with any
allegations contained in the Motion regarding the propriety of those plan modifications or the
fulfillment of the requirements set forth in §1329 of the Bankruptcy Code, stand unopposed.
Therefore, the Court finds that just cause exists for the entry of the following order.

IT IS THEREFORE ORDERED that the Motion to Modify Confirmed Chapter 13 plan
filed on May 13 , 2019, by the Debtor(s), CYNTHIA ALLEN, is hereby GRANTED, the Confirmed
Chapter 13 Plan is hereby MODIFIED in accordance with the provisions set forth in the
Modification Motion, as amended by this Order, and the Chapter 13 Trustee shall adjust her
distributions accordingly.

IT IS FURTHER ORDERED that all provisions of the Confirmed Chapter 13 Plan not

addressed by the Modification Motion or this Order remain in full force and effect.

IT IS FURTHER ORDERED that the request for an additional award of attorney fees, as
contained in Paragraph 5 of the Modified Motion, is GRANTED and that MICHAEL WISS, is
Case 17-40771 Doc 60-1 Filed 09/18/19 Entered 09/18/19 08:47:12 Desc Proposed Order Page 2 of 5

awarded the sum of $.1,700.00_ Which shall be in addition to any other fees previously awarded or

paid in this case.

SIGNED this day of , 2019.

 

 

HONORABLE BRENDA T. RHOADES
UNITED STATES BANKRUPTCY JUDGE
Case 17-40771 Doc 60-1 Filed 09/18/19 Entered 09/18/19 08:47:12 Desc Proposed Order Page 3 of 5

IN RE: Cynthia Allen

Month/Due Date Payment

OaAnr Oaoah wh

NO a - ok ee em oe
OO ON Dah WN = CO

05/11/2017
06/11/2017
07/11/2017
08/11/2017
09/11/2017
10/11/2017
11/11/2017
12/11/2017
01/11/2018
02/11/2018
03/11/2018
04/11/2018
05/11/2018
06/11/2018
07/11/2018
08/11/2018
09/11/2018
10/11/2018
11/11/2018
12/11/2018

Debtor(s)

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF TEXAS
SHERMAN DIVISION

CASE NO 17-40771-BTR

CHAPTER 13

EXHIBIT "A" - VARIABLE PLAN PAYMENTS

PROPOSED PLAN OF REPAYMENT (VARIABLE PAYMENTS INTO THE PLAN)

$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21
$3,558.21

 

Month /Due Date Payment Month / Due Date
21 01/11/2019 $3,558.21 41 09/11/2020
22 02/11/2019 $3,558.21 42 10/11/2020
23 03/11/2019 $3,558.21 43 11/11/2020
24 04/11/2019 $3,558.21 44 12/11/2020
25 05/11/2019 $3,558.21 45 01/11/2021
26 06/11/2019 $3,558.21 46 02/11/2021
27 07/11/2019 $3,558.21 47 03/11/2021
28 08/11/2019 $3,558.21 48 04/11/2021
29 09/11/2019 $2,100.00 49 05/11/2021
30 10/11/2019 $2,100.00 50 06/11/2021
31. 11/11/2019 $2,100.00 51 07/11/2021
32 12/11/2019 $2,100.00 §2 08/11/2021
33 01/11/2020 $2,100.00 53 09/11/2021
34 02/11/2020 $2,100.00 54 10/11/2021
35 03/11/2020 $2,100.00 55 11/11/2021
36 04/11/2020 $196,840.00 §6 12/11/2021
37 05/11/2020 $2,100.00 57 01/11/2022
38 06/11/2020 $2,100.00 §8 02/11/2022
39 07/11/2020 $2,100.00 59 03/11/2022

40 08/11/2020 $2,100.00 60 04/11/2022

Payment

$210.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
$2,100.00
abel Matrix for local notGasfigh 740771 Doc 60-1 Faget Aga Aen Entered 09/18/19 08:47:12 Desc Propose@s@rdean HfgSotmid LP as agent for

1540-4

tase 17~40771

‘astern District of Texas
therman

‘we Sep 17 14:51:10 CDT 2019

‘P) AMERICOLLECT INC
'0 BOX 2080
IANITOWOC WI 54221-2080

tharles A Caldwell
ittorney at Law

10 Box 601174

vallas, TX 75360-1174

lallas County

dnebarger Goggan Blair & Sampson, LLP
Jo Melissa L. Palo

‘TTT N, Stemmons Frwy

iwite 1000

lallas, TX 75207-2328

rarey D. Ebert
, 0, Box 941166
‘Llano, TX 75094-1166

lichael Wiss and Associates
1882 Greenville Avenue
ite 111 Box 111

tallas, Texas 75243-3567

lelissa L. Palo

dinebarger Goggan Blair & Sampson LLP
‘777 N. Stemmons Freeway, Suite 1000
lallas, TX 75207-2328

ILS Mortgage

1742 Lucent Boulevard

ite 300

lighlands Ranch, CO 80129-2386

ipecialized Loan Servicing LLC
1742 Lucent Blvd, Suite 300
lighlands Ranch, CO 80129-2386

'HE BNYM TRUST Company N.A. Trustee (See410)
‘/o Specialized Loan Servicing LLC

1742 Lucent Blvd, Suite 300

lighlands Ranch, Colorado 80129-2386

933 Plantation
Dallas, TX 75115-5271

Baylor Heart & Vascular

c/o Creditors Bankruptcy Service
P.O, Box 800849

Dallas, TX 75380-0849

City of De Soto/ISD
200 E. Belt Line Road
De Soto, TX 75115-5795

Dallas County Tax Assessor-Collector
Records Building - 1st Floor

500 Elm Street

Dallas, TX 75202-3304

Internal Revenue Service
P O Box 7346
Phildelphis, PA 19101-7346

Money Life of America
PO Box 4830
Syracuse, NY 13221-4830

Perdue, Brandon, Fielder, Collins & Matt
Attention Fort Bend County

1235 North Loop West

Suite 600

Houston, TX 77008-1772

Specialized Loan Servicing
P 0 Box 666005
Littleton, CO 80163-6005

Specialized Loan Servicing LLC
8742 Lucent Blvd, Suite 300
Highlands Ranch, Colorado 80129-2386

LynAlise Katherine Tannery

Quilling Selander Lownds Winslett &Moser
6900 N. Dallas Parkway, Suite 800

Plano, TX 75024-4204

T Mobile/T-Mobile USA Inc
PO Box 248848
Oklahoma City, OK 73124-8848

Baylor Univ. Medical Ctr

c/o Creditors Bankruptcy Service
P.O. Box 800849

Dallas, TX 75380-0849

Codilis & Stawiarski, P.C.
650 N, Sam Houston Pkway East
Suite 450

Houston, TX 77060-5908

Dept of Public Safety
Bienville Parish

PO Box 328

Arcadia, LA 71001-0328

Linebarger, Goggan Sampson
2777 Stemmons Freeway, Ste1000
Dallas, TX 75207-2328

NITA

Customer Service Center
PO Box 260928

Plano, TX 75026-0928

Resident Data Financial
12770 Coit Road #1000
Dallas, TX 75251-1348

Specialized Loan Servicing LLC
14841 Dallas Parkway, Suite 300
Dallas, TX 75254-7883

Synchrony Bank

c/o Recovery Mangmnt Sys Corp
25 SE 2nd Avenue, Suite 1120
Miami, FL 33131-1605

Texas Neuroradiology PA
9301 N. Central Expy
Dallas, TX 75231-0806
he Lofts @ City Centert Case 17-40771 Doc 60-1 FilphOWL BG} Rey Fuakfdeg109/18/19 08:47:12 Desc ProposedyedeganPRSEi8relAssociation

345 10th Avenue East
tuscaloosa, AL 35404-3853

1,8, Bank National Association, as trustee o
',0, Box 10826
ireenville, SC 29603-0826

IS BANK TRUST NATIONAL ASSOCIATION AS TRUSTE
‘aymond Valderrama

i/o BSI Financial Services , Bankruptcy

425 Greenway Drive, Ste. 400

vrving, TX 75038-2480

Inited States Trustee
0 N. College, Suite 300
tyler, TX 75702-7231

iwistin A, Zilberstein

the Law Offices of Michelle Ghidotti
.920 Old Tustin ave.

tanta Ana, CA 92705-7811

Department of Justice

Main Justice Building

10th & Constitution Ave., NW
Washington, DC 20530-0001

U.S, Bank National Association, as trustee o
Shellpoint Mortgage Servicing

P.O. Box 10826

Greenville,, SC 29603-0826

US Trustee

Office of the U.S. Trustee
110 N. College Ave.

Suite 300

Tyler, TX 75702-7231

Ventana Midtown
4001 Fannin Street
Houston, TX 77004-4074

Shellpoint Mortgage Servicing
P.O. Box 10826
Greenville, SC 29603-0826

U.S. Bank Trust National Association, as Tr
of Cabana Series III Trust

c/o BSI Financial Services

1425 Greenway Drive, Ste 400

Irving, TX 75038-2480

United States Attorney
110 N. College, Suite 700
Tyler, TX 75702-0204

Michael J. Wiss

Wiss & Freemyer, LLP

11882 Greenvile Ave., Suite 111
Box 11

Dallas, TX 75243-3567

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4).

mericollect
851 S. Alverno Rd.
lanitowoc, WI 54220

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(d}Dallas County

iinebarger Goggan Blair & Sampson, LLP
1/o Melissa L. Palo

‘771 N. Stemmons Frwy

vite 1000

lallas, TX 75207-2328

ind of Label Matrix

lailable recipients 42
lypassed recipients 3
‘otal 45

(d)Carey D. Ebert
P. 0. Box 941166
Plano, TX 75094-1166

(d) Internal Revenue Service
P 0 Box 7346
Phildelphis, PA 19101-7346
